     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 1 of 8

1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT

10                       EASTERN DISTRICT OF CALIFORNIA

11

12   RUBY CHACKO,                          No.   2:19-cv-01837-JAM-DB
13                  Plaintiff,
14         v.                              ORDER GRANTING IN PART AND
                                           DENYING IN PART PLAINTIFF’S
15   AT&T UMBRELLA BENEFIT PLAN            REQUEST FOR RECONSIDERATION
     NO. 3,
16
                    Defendant.
17

18         Before this Court is Plaintiff’s request for

19   reconsideration, (“Mot.”) ECF No. 32, of the Magistrate Judge’s

20   ruling granting in part and denying in part Plaintiff’s motion to

21   compel, March 16, 2020 Order (“Order”), ECF No. 29.          Plaintiff

22   requests that the Court overrule the Magistrate Judge’s findings

23   and grant the motion to compel as it pertains to conflict-of-

24   interest discovery.    Mot. at 9.    For the reasons stated below

25   this Court GRANTS in part and DENIES in part Plaintiff’s request

26   for reconsideration.

27   ///

28   ///
                                          1
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 2 of 8

1           I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         Plaintiff Ruby Chacko (“Plaintiff”) was a participant in

3    Defendant AT&T Umbrella Benefit Plan No. 3 (“Defendant” or “the

4    Plan”).   Mot. at 2.   The Plan is an employee-benefit plan that

5    provides long-term disability (“LTD”) benefits.         Id.   It is

6    governed by the Employee Retirement Income Security ACT of 1974

7    (“ERISA”).   Id.

8         Plaintiff filed this suit against Defendant, seeking to

9    reinstate her LTD benefits.      Compl. ECF No. 1.     At issue is a

10   discovery dispute between the Plan and Plaintiff.         Mot. at 2.

11   Plaintiff filed a Motion to Compel, seeking discovery responses

12   from Defendant regarding the Administrative Record and the Plan’s

13   alleged conflict of interest.      Mot. to Compel, ECF 24.         Defendant

14   opposed all discovery in the case.       Response to Req. for

15   Reconsideration (“Response”), ECF No. 33, at 2.         Specifically,

16   Plaintiff moved to compel: (1) the completeness of the

17   Administrative Record; (2) conflict-of-interest discovery

18   concerning the relationship between the Plan and its third-party

19   administrator, Sedgwick; and (3) conflict of interest discovery

20   concerning a vendor and physician retained by Segdwick to
21   evaluate Plaintiff’s claim.      Mot. at 2.

22        The Magistrate Judge held a telephonic hearing on

23   Plaintiff’s motion to compel on March 13, 2020.         Transcript of

24   Proceedings, ECF No. 31.     At the hearing, the Magistrate Judge

25   granted the motion to compel as it pertained to the

26   Administrative Record but took the two issues on conflict-of-
27   interest discovery under submission.       Id.   Three days later, the

28   Magistrate Judge issued an order denying Plaintiff’s motion as to
                                          2
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 3 of 8

1    the conflict-of-interest discovery.       Order at 4.

2

3                                  II.   OPINION

4         A.     Legal Standard

5         A magistrate’s ruling on non-dispositive matters, including

6    motions to compel, must not be disturbed unless “clearly

7    erroneous or contrary to law.”       28 U.S.C. § 636(b)(1)(A); Fed.

8    R. Civ. P. 72(a); E.D. Local Rule 303(f).        The “clearly

9    erroneous” standard applies to “factual determinations and

10   discretionary decisions.”       Nevis v. Rideout Memorial Hospital,

11   No. 2:17-cv-02295, 2019 WL 6310155 at *1 (E.D. Cal. Nov. 25,

12   2019).    A finding is only clearly erroneous, when the district

13   court is “left with a ‘definite and firm conviction that a

14   mistake has been committed.’”       Cohen v. U.S. Dist. Court. For N.

15   Dist. Of California, 568 F.3d 703, 708 (9th Cir. 2009)(citations

16   omitted).    In contrast, the “contrary to law standard,” allows

17   the independent review “of purely legal determinations by the

18   magistrate judge.”       Enns Pontiac, Buick, & GMC Truck v. Flores,

19   N0. 1:07-cv-01043-LJO-BAM, 2012 WL 639541 at *4 (E.D. Cal. Feb.

20   27, 2012).       A magistrate judge’s decision is “contrary to law,”
21   if it “contradict[s] or ignore[s] applicable precepts of law, as

22   found in the Constitution, statutes or case precedent.”            Id.

23        B.     Analysis

24               1.      Structural Conflict of Interest

25        Plaintiff seeks reconsideration of the Magistrate Judge’s

26   denial of conflict of interest discovery concerning the
27   relationship between the Plan and its third-party administrator.

28   Mot. at 3.
                                           3
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 4 of 8

1         In denying discovery on this issue, the Magistrate Judge

2    found there is no structural conflict of interest, where as

3    here, the benefit “Plan’s administrator [has] delegated the duty

4    to decide claims to unconflicted third parties . . . .”            Id.

5    (quoting Scoles v. Intel Corporation Long Term Disability

6    Benefit Plan, 657 Fed. Appx. 667, 668 (9th Cir. 2016)).            More

7    importantly, the Magistrate Judge found the Ninth Circuit had

8    already determined there was no structural conflict of interest

9    present “in the very plan at issue here.”        Id. (citing Day v.

10   At&T Disability Income Plan, 698 F.3d 1091, 1096 (9th Cir.

11   2012)).     This Court has reviewed the Magistrate Judge’s findings

12   and finds them to be correct.      Plaintiff’s arguments for

13   reconsideration are not persuasive.

14        Upon review of this issue, the Court does not find the

15   Magistrate Judge’s ruling denying Plaintiff’s motion to compel as

16   to the structural conflict-of-interest discovery to be clearly

17   erroneous or contrary to law.      Plaintiff’s request for

18   reconsideration on this issue is DENIED.

19               2.    Retained Expert’s Conflict of Interest

20        Plaintiff also seeks reconsideration of the Magistrate
21   Judge’s ruling denying discovery on financial conflict-of-

22   interest concerning the independent physician consultants.           Mot.

23   at 5.     Plaintiff argues this ruling is contrary to law, as it

24   “applies too narrow of a reading of the Ninth Circuit’s decision

25   in Demer v. IBM Corporation LTD Plan, 835 F.3d 893 (9th Cir.

26   2016).”    Id.   This Court agrees.
27        In Demer, the plaintiff similarly challenged the denial of

28   his disability benefits, and argued the Plan had two conflicts
                                           4
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 5 of 8

1    of interests that warranted the court’s standard of review to be

2    “tempered by skepticism.”     835 F.3d at 899-900.        First, MetLife

3    was both the claim administrator for the Plan and its insurer.

4    Id. at 900.   Second, Plaintiff alleged there was a financial

5    conflict of interest surrounding physicians MetLife hired to

6    review the medical record.      Id.

7         The Ninth Circuit addressed these two issues separately.

8    First, it noted the district court found MetLife had a

9    structural conflict of interest because it both evaluated the

10   claims and funded the claims.         Id.   Yet the district court did

11   not temper its standard of review with skepticism, because

12   MetLife “had taken affirmative steps to reduce potential bias

13   and promote accurate claim determinations.”         Id.     Although

14   Plaintiff challenged the district court’s reasoning, the Ninth

15   Circuit neglected to resolve this first issue.            Instead, it

16   found that even if the district court’s ruling was correct,

17   “some skepticism [was] warranted here because of the financial

18   conflict” surrounding the Independent Physician

19   Consultants(“IPCs”).     Id. at 901.

20        In addressing the second question, the Ninth Circuit
21   clarified that a financial conflict of interest “is distinct

22   from the purported structural conflict of interest.”            Id.    In

23   other words, even if MetLife lacked any structural conflict of

24   interest, that did “not preclude MetLife from having a conflict

25   of interest based on an IPC’s financial interest.”            Id.   The

26   court held that Plaintiff’s evidence that the IPC’s earned a
27   substantial amount of money from MetLife each year and had also

28   performed a substantial number of reviews for MetLife, “raise[d]
                                            5
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 6 of 8

1    a fair inference that there is a financial conflict.”          Id. at

2    902.   It therefore found this evidence should be considered in

3    reviewing MetLife’s decision for an abuse of discretion.

4           In the March 16 Order, the Magistrate Judge distinguished

5    Demer, since unlike here, the Demer Plan had “the same entity

6    [as] the claim administrator and plan insurer.”         Order at 4.      It

7    is true that here the Plan does not have an underlying

8    structural conflict of interest, since the claim administrator

9    and plan insurer are two separate entities.        However, the

10   Magistrate Judge’s decision to distinguish Demer because it had

11   an underlying structural conflict of interest, runs contrary to

12   law.   Whether the Plan has an underling structural conflict of

13   interest is irrelevant to the question of an alleged financial

14   conflict of interest.     Demer, 835 F.3d at 901.      That the Plan

15   does not have an underlying structural conflict of interest,

16   does not preclude it from having a financial conflict.             Id.

17          The Magistrate Judge further distinguished Demer because

18   there the plaintiff had presented the court with “evidence of a

19   conflict of interest.”     Order at 4.    Indeed, the court in Demer

20   placed the burden on the plaintiff “to produce evidence of a
21   financial conflict sufficient to warrant a degree of

22   skepticism.”    835 F.3d at 902.    Here, the Plaintiff has not done

23   so.    Instead, Plaintiff asks the court to allow discovery on

24   this issue so that it can then produce evidence of a conflict of

25   interest.   Mot. at 6.    Unpersuaded, the Magistrate Judge ruled

26   that “if that were the standard . . . discovery would always be
27   permissible.”    Order at 4.    This Court disagrees.

28          As Plaintiff notes, Demer was an appeal on a motion for
                                          6
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 7 of 8

1    summary judgment.    Mot. at 6.    Therefore, the plaintiff in that

2    case had already “obtained the information about the reviewing

3    doctors through discovery at the district court.”         Id.      If the

4    plaintiff had not been permitted to engage in such discovery, he

5    would not have been able to meet the evidentiary burden

6    concerning a conflict of interest at the summary judgment stage.

7         It is for that reason that courts within this circuit have

8    allowed discovery of potential IPC’s financial conflicts.            See

9    e.g., Wojno v. Cigna Grp. Ins., No. cv 10-07238-JAK JEMX, 2011

10   WL 3236025, at *2 (C.D Cal. July 21, 2011)(allowing discovery

11   because plaintiff had explained the relevance of payment

12   information to the IPC’s credibility).       In fact, the Ninth

13   Circuit has held that consideration of evidence outside of the

14   administrative record is permissible “to determine the

15   appropriate weight to accord the conflict of interest factor” in

16   an ERISA action alleging that LTD benefits were wrongfully

17   terminated.   Wilcox v. Wells Fargo and Co. Long Term Disability

18   Plan, 287 F. App’x 602, 603 (9th Cir. 2008).        Finally, although

19   not binding authority, this Court is persuaded by the Northern

20   District of California’s recent decision in Dimry v. Bert
21   Bell/Pete Rozelle NFL Retirement Plan, et al., (ECF No. 34)

22   which allowed financial discovery for the same reason raised by

23   Plaintiff here.     No. 19-CV-05560-JSC, 2020 WL 1865192 (N.D. Cal.

24   Apr. 14, 2020)(holding in light of Demer, that “the Plan should

25   produce its agreements with the independent physicians (as well

26   as compensation) as those agreements might reveal a financial
27   incentive to rule in favor of the plan.”).

28        Therefore, the Court finds the Magistrate Judge’s ruling
                                          7
     Case 2:19-cv-01837-JAM-DB Document 37 Filed 04/27/20 Page 8 of 8

1    denying Plaintiff’s motion to compel as to discovery of a

2    potential financial conflict to be contrary to law.          Plaintiff’s

3    request for reconsideration on this issue is therefore GRANTED.

4

5                                III.    ORDER

6         For the reasons set forth above, the Court GRANTS in part

7    and DENIES in part Plaintiff’s Request for Reconsideration.

8         IT IS SO ORDERED.

9    Dated: April 27, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          8
